DETAILED ACTION
	The instant application having Application No. 16/094,277 filed on 10/17/2018 is presented for examination by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Broadest Reasonable Interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph: Use of “Means” (or “Step”) in Claim Drafting and Rebuttable Presumptions Raised.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph, Invoked Despite Absence of “Means” 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “the wireless module is configured to:..” in claim  10. Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in at least figure 13A, paragraph [0142] of the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 

Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “..the system...” There is a lack of antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claim 15, although the preamble of the claim recites “a communication module..” the body of the claim does not positively recite any elements of hardware.  Therefore, the nature of the subject matter claimed may reasonably be construed as software embodiments. The mere recitation of a system in the preamble 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2006/075068 A1-hereinafter Li) and in view of Gehrmann et al. (US 2008/0133929 A1-hereinafter Gehrmann.)
Regarding claim 1, Li discloses a method for authenticating a wireless UE, comprising the steps of: 
sending, by the wireless UE, a retrieved unique identifier and a second encryption value to a network (at least figure 9; [0087]-[0090][0092][0103], first message containing serial number that uniquely denotes combination of CK and IK (unique identifier) and MAC-I (second encryption value) are sent by wireless UE); 
verifying, by the network, the received unique identifier and second encryption value, wherein verifying the second encryption value authenticates the wireless UE (at least figure 10; [0055][0096][0097] the network verifies i.e.: which IK is used for integrity protection and which CK is used for encryption, and when MAC-I equals to XMAC-I, UE is confirmed as valid);  
sending, by the network, a third encryption value to the wireless UE (at least figure 9, element 906; [0098], MAC-12 is sent from network to UE); and 
verifying, by the wireless UE, the received third encryption value, wherein verifying the third encryption value authenticates the network (at least [0055][0098], the MAC-12 is verified and the network is determined as valid.)
Li does not explicitly disclose generating, by the wireless device, a first encryption value, and retrieving a unique identifier of the wireless UE from memory and 
verifying, by the wireless UE, the generated first encryption value and retrieved unique identifier
However, Gehrmann discloses generating, by a wireless device, a first encryption value, and retrieving a unique identifier of the wireless device from memory (at least [0110]-[0111][0115], at least a hash value of software & data (corresponds to first encryption value) is generated and a unique key K (unique identifier) is retrieved by mobile terminal); and 
verifying, by the wireless device, the generated first encryption value and retrieved unique identifier (at least [0112]-[0115][0118], the hash value (corresponds to encryption value) and calculated MAC value are verified. Since the calculated MAC value is derived using at least the unique key K, so when the calculated MAC value is verified, it is inherent that the unique key K is also verified); 

Li and Gehrmann do not explicitly disclose the method is carried out between 
a wireless module and a gateway.
	However, it is obvious to one of ordinary-skilled in the art before the effective filing date of claimed invention that the method as discloses by Li and Gehrmann can be carried out by any two entities.  As such, specifying the two entities as a wireless module and a gateway is merely a design choice.

Regarding claim 2, Li and Gehrmann disclose the method of claim 1. Li also discloses the step of sending from the wireless module to the gateway, if both the gateway and wireless module are authenticated, information about one or more capabilities of the wireless module (at least [0031], wireless UE sends security of UE to network.)

Regarding claim 3, Li and Gehrmann disclose the method of claim 1.  Li and Gehrmann also disclose at least one of the first encryption value, second encryption value, and third encryption value are generated by an encryption algorithm (Li-at least [0021][0027][0031], i.e.: encryption algorithm and integrity protecting algorithm; Gehrmann-[0101]-[0102], i.e.: MD5 algorithm, H-hash.)

(at least [0119][0139], the method is performed during boot process of the mobile terminal.)

Claim 10 is rejected for the same rationale as claim 1 above.
Claim 11 is rejected for the same rationale as claim 2 above.

Regarding claim 14, Li and Gehrmann disclose the system of claim 10 above. As indicated in the rejection of claim 1, it is merely a design choice to specify what the entities in communications are. As such, in this case, it is also a design choice to specify that one of the entities in communication is a wireless gateway.  

	Claim 15 is rejected for the same rationale as claims 1 and 10 above.

Claims 4 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Gehrmann and further in view of Spooner (US 2005/0025161 A1-hereinafter Spooner.)
Regarding claim 4, Li and Gehrmann disclose the method of claim 1.  
Li and Gehrmann do not explicitly disclose the wireless module and gateway are in wired communication.
However, Spooner discloses allowing mobile communication devices to access a wired gateway (at least [0005].)
([0005].)

Claim 12 is rejected for the same rationale as claim 4 above.

Claims 5-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Gehrmann and further in view of Fazal et al. (US 2005/0246767 A1-hereinafter Fazal.)
Regarding claim 5, Li and Gehrmann disclose the method of claim 1.  
Li and Gehrmann do not explicitly disclose the step of alerting the system if the wireless module fails to authenticate the gateway.
However, Fazal discloses a concept of when authentication of a device in a network fails, notify/alert other peer devices (at least [0074].)
It would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to include the teaching of Fazal into the method of Li and Gehrmann to protect the remainder of the network from the failed device ([0074].)

Regarding claim 6, Li, Gehrmann and Fazal disclose the method of claim 5. Fazal also discloses communicating to another device that authentication of a peer device has failed ([0074].)

Claim 13 is rejected for the same rationale as claim 5 above.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Li, Gehrmann and further in view of Pelletier et al. (US 2003/0009663 A1-hereinafter Pelletier.)
Regarding claim 7, Li and Gehrmann disclose the method of claim 1. 
Li and Gehrmann do not disclose at least one of the first encryption value, second encryption value, and third encryption value is a cyclic redundancy check.
However, Pelletier discloses an encryption value is a cyclic redundancy check ([0031][0039].)
It would have been obvious to one of ordinary-skilled in the art before the effective filing date of the claimed invention to modify the method of Li and Gehrmann to include the teaching of Pelletier to provide another way of detecting changes in contents transmitted.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Gehrmann and further in view of Lim (US 2009/0262940 A1-hereinafter Lim.)
Regarding claim 9, Li and Gehrmann disclose the method of claim 1.  
Gehrmann and wherein the steps of verifying a received encryption value comprise comparing the received encryption value to a database of encryption values.
However, Lim discloses comparing a received encryption value to a database of encryption values (at least [0009].)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317.  The examiner can normally be reached on Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHY ANH T VU/           Primary Examiner, Art Unit 2438